The appellee sued and recovered a judgment against the appellant for taxes paid the appellant by it on its property situated in the city of Hattiesburg in excess of what the city had the legal right to collect. In November, 1922, the state tax commission, pursuant, to chapter 138, Laws of 1918, assessed the appellee's property for taxation, and noted on the assessment roll the value of the appellee's property that is situated in the city of Hattiesburg. When this assessment was made the state tax commission also adopted the following order:
"It appearing to the satisfaction of the state tax commission that the assessment for the year 1922 by the board of mayor and aldermen of the city of Hattiesburg, Forrest county, state of Mississippi, on property within said city, for municipal taxes, is forty per cent. higher than the assessment for said year within said city by the board of supervisors of said county, it is, therefore, *Page 504 
hereby ordered that the assessment for the year 1922 of property within the city of Hattiesburg, said county, belonging to the foregoing named railroads, is hereby imposed and fixed at forty per cent greater for municipal taxation than for state and county taxation. In fixing the assessments for said city the county assessment on the property within the city is to be multiplied by one and forty hundreds in each case."
No appeal from this order, assuming that such would lie, was taken by the appellee. When the appellee paid its taxes to the city of Hattiesburg for the year 1922, it protested against the payment on the forty per cent which the state tax commission had added to its assessment for state and county purposes, which protest was noted on the receipt issued to the appellee therefor.
Property owned by railroad companies is assessed for advalorem taxation by the state, counties, municipalities, and other taxing districts by the state tax commission, which assessment must set forth the true value of such property (section 1, chapter 138, Laws 1918; State Constitution, section 112), and the commission is without power to assess such property at one value for one taxing district and at another value for another taxing district, for one of such valuations would, of course, not be true, and consequently would violate both the statute and Constitution. The order of the state tax commission increasing the assessment for municipal purposes of the appellee's property that is situated within the limits of the city of Hattiesburg is therefore void, and, being void, it was not necessary for the appellee to appeal therefrom in order to be relieved from the effect thereof.
Assuming for the sake of the argument that the appellee's protest against paying this tax was general and not specific, as the appellant contends, the order of the state tax commission, being void, a general protest is sufficient. Pearl River County
v. Lacey Lumber Co., 124 Miss. 85, 86 So. 755.
Affirmed. *Page 505